Citation Nr: 1640422	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  11-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).

2.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. A.F.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that in relevant part continued a current 50 percent rating for PTSD and granted service connection for migraine headaches with an initial 10 percent disability evaluation effective from June 9, 2009.  

The Veteran testified before the undersigned Veterans Law Judge in a "travel board" hearing at the Las Vegas RO in May 2012.  A transcript of his testimony is of record.

In July 2014 the Board added entitlement to TDIU to the issues on appeal and remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The disability picture associated with Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity, but not in most areas.

2.  From June 9, 2009, the Veteran's migraine headache disability has been manifested by characteristic prostrating attacks occurring on an average of once per month over the last several months.  

3.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.

CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 50 percent for PTSD with MDD have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2015).  
 
2.  The requirements have been met for an initial evaluation of 30 percent, but not more, for migraine headaches.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

3.  The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The initial rating issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided VCAA-compliant notice in regard to entitlement to increased evaluation for PTSD/MDD in June 2009, prior to the February 2010 rating decision on appeal, and also provided notice in regard to entitlement to TDIU in September 2014, prior to original adjudication of that issue in February 2015.  Thus, VA's duty to notify has been satisfied in regard to all issues adjudicated herein.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's disabilities on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded a hearing before the Board during which he provided additional argument in support of his appeal.  

The Veteran has been afforded appropriate VA medical examination in support of the increased rating claims decided herein.  In that regard, the Board remanded the case to the AOJ for the purpose of affording the Veteran VA examinations, which were performed in November 2014.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the issues presently on appeal.  In regard to TDIU, the psychiatric and neurological examinations in November 2014 describe the occupational impairment caused by those disabilities; VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities, since applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3rd 1350 (Fed. Cir. 2013))

Based on review of the claims file the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.

Evaluation of Service-Connected Disabilities

General Legal Principles for Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Evaluation of PTSD with MDD

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, and MDD is rated under the criteria of DC 9434   Both disabilities in turn are rated under the General Rating Formula for Mental Disorders.  The rating criteria are as follows in relevant part.  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Mauerhan Court stated that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code; instead, the rating specialist is to consider all the symptoms of a claimant's condition that affect the level of occupational and social impairment and if the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, equivalent rating will be assigned.  Mauerhan, 436, 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty    in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The present claim for increased rating was received in June 2009.  The Board will consider evidence of symptoms from June 2008, one year prior to receipt of the claim.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The Veteran was examined by a VA psychiatrist in August 2007.  The Veteran reported being sad and depressed, easily angered and prone to nightmares.  The Veteran reported having anger issues when he worked with other people, but for the past 11 years he had been working as a cab driver and was able to handle it because he only had to deal with one or two people at a time.  The Veteran described having a good marriage and 3-4 close friends.  Mental status evaluation (MSE) showed no impairment of thought process or communication and no hallucinations or delusions.  The Veteran was well groomed, pleasant and cooperative.  Mood was appropriate to thought content and there were no inappropriate behaviors observed.  The Veteran described passive suicidal ideation but denied intent.  He was oriented times three; short- and long-term memory was good.  Speech was logical and goal-directed. The Veteran denied panic attacks and denied homicidal ideation but stated the sight of an Asian male could prompt anger and anxiety.   The Veteran described his mood as "pretty good" most of the time but he endorsed depression when waking with a nightmare.  The Veteran endorsed difficulty going to sleep and staying asleep.  The Veteran was able to abstract and conceptualize, comprehension was good and perception was normal.  There was no sign of psychosis.  Insight was good, although the Veteran tended to minimize his symptoms and his effort to control them.   Judgment was good.  The examiner diagnosed PTSD and assigned a current GAF of 45.  The examiner stated the Veteran had described fair-to-poor psychosocial functioning and that his quality of life was fair but his prognosis was poor.

The RO issued a rating decision in September 2007 that granted service connection for PTSD and assigned an initial rating of 50 percent, based in part on the VA examination discussed above.   The Veteran did not appeal the initial rating assigned. 

The Veteran presented to the VA mental health clinic (MHC) in September 2008 complaining of paranoid looking around, more anger, more anxiety attacks, depression, nightmares 3-4 times per week and waking with cold sweats.  The Veteran denied suicide ideation, stating he was caring for his disabled wife and it was important he stay alive.  The Veteran had been married four times; his present marriage had lasted 20 years.  The Veteran was not taking antidepressive medication because the sedative properties interfered with his job as a cab driver.  MSE showed the Veteran to be alert, calm and friendly, but his mood was dysphoric.  His affect was full and appropriate.  Thought process was spontaneous, relevant and goal-directed.  There was no evidence of hallucinations or delusions.  The Veteran was oriented times three and was not homicidal or suicidal.  There was no gross impairment of memory; judgment and insight were adequate.  The psychiatrist diagnosed PTSD and assigned a GAF of 55.  The psychiatrist prescribed medication to address the Veteran's nightmares.

The Veteran presented to the VA MHC in October 2008 for follow-up. He reported the medication had not stopped his nightmares; he also complained of anxiety, depression and anger.  MSE was grossly similar to observations the previous month.  The psychiatrist continued GAF of 55 and adjusted the Veteran's medication.

VA MHC treatment notes in 2009 show the Veteran had fluctuating symptoms.  In February he complained of queasy stomach, panic attacks and shortness of breath.  In April he stated that his anxiety was controlled with medication but he still had anger management issues.  In early June he complained of feeling more depressed and stated that his anxiety attacks had returned and were now occurring at least twice per week, but in late June he reported improved sleep and reduced anxiety and depression.  In October 2009 he reported decreased flashbacks and better sleep.  
MSE showed similar fluctuations in mood; the Veteran was characterized as "anxious" in February, "euthymic" in April, "dysphoric" in early June but "euthymic" from late June.  Otherwise, MSE in 2009 consistently showed the Veteran to have full effect and goal-directed thought process. The Veteran was consistently noted to be oriented times three and without hallucinations or delusions and without homicidal or suicidal ideation.  The treating psychiatrist increased the Veteran's medication in early June but consistently noted an impression of "stable" PTSD during the period.

In his June 2009 request for increased rating the Veteran asserted that higher rating is warranted due to "inconsistent behavior problems."

The Veteran had a VA compensation and pension examination in November 2009 in which his primary complaint was being short-tempered.  The examiner noted a long history of nightmares, flashbacks and substance abuse.  The Veteran endorsed hyperstartle, hypervigilance, nightmares, flashbacks, irritability, emotional numbness and avoidance of people.  He denied guilt feelings.  The Veteran described erratic sleep, fair appetite and concentration, variable memory and energy level.  The Veteran endorsed feeling minimally depressed; he admitted feeling violent but denied feeling suicidal. He complained of problems falling asleep and staying asleep and also complained of reduced sex drive.  He complained of decreased pleasure in his life but stated this was better than it had been.  He denied mood swings, delusions, hallucinations, obsessions, compulsions or phobias.  He endorsed occasionally feeling hopeless, helpless or worthless.  The Veteran endorsed currently working as a cab driver, which he liked because it required limited interaction with others, but he stated he was considering retiring because of his back pain.  

MSE showed the Veteran to be alert and oriented times four.  The Veteran was casually groomed and had appropriate attitude; he was calm but with mild agitation.  Memory and concentration were intact.  Judgment showed some problems with impulse control and inability to discriminate behavior likely to be inappropriate or detrimental.  Mood was anxious but not particularly depressed.  Although the Veteran endorsed feeling irritable and angry his affect was appropriate.  Speech was understandable and coherent.  Stream of thought was relevant, logical and coherent.  The Veteran was unable to do abstractions and was aware of the seriousness of his problem.  The examiner diagnosed PTSD with a GAF of 60, and also diagnosed MDD with a GAF of 70.

In response to the VA examination cited above the RO issued the February 2010 rating decision on appeal that continued current 50 percent evaluation for PTSD.

VA MHC treatment notes in 2010 showed fluctuating symptoms.  In January the Veteran reported being depressed due to the recent deaths of two friends; his mood as characterized as "dysphoric."  In April he stated he was doing very well and that his depression was under control; his mood was characterized as "euthymic."  In July the clinician noted continued nightmares but depression controlled with medication; the clinician stated the Veteran's symptoms (especially mood) had been stabilized and assigned a current GAF of 55.  In September the Veteran reported being depressed due to the earlier deaths of three friends; he reported passive suicidal ideation but denied intent, and his mood was characterized as "mildly dysphoric." Otherwise MSE consistently showed the Veteran to be oriented times three with appropriate affect.  His thought process spontaneous was consistently relevant and goal-directed; there were consistently no hallucinations or delusions and no homicidal or suicidal ideation.  

The Veteran submitted a notice of disagreement (NOD) in February 2011 asserting that higher rating is warranted due to panic attacks with nightmares, no friends and inability to handle stress or crowds.  The Veteran stated his relationships were "garbage" and that he was about to lose his job because of his behavior with customers.

VA MHC treatment notes in 2011 showed fluctuating symptoms.  In January the Veteran reported being "cranky" and his mood was characterized as "dysphoric."  In April his mood was characterized as "mildly anxious." In May he endorsed continued insomnia, nightmares and intrusive thoughts but his mood was variously characterized as "OK" and as "calm overall" and the clinician continued GAF of 55.  In July the Veteran's mood was "better" but the assigned GAF was 54.  In August the Veteran's mood was "OK" with reportedly less depression.  Otherwise MSE consistently showed the Veteran to be oriented times three with appropriate affect.  His thought process was consistently spontaneous, relevant and goal-directed; there were consistently no hallucinations or delusions, no psychosis or mania and no homicidal or suicidal ideation.  Speech was normal and thought content was within normal limits.  Insight was characterized as fair or fair-to-moderate, and judgment was characterized as fair.  

The Veteran presented to the VA MHC in February 2012 reporting improved sleep and mood, although he continued to have occasional nightmares.  He also reported improved anger management but with occasional outbursts.  He described hypervigilance and being anxious most of the day.  He denied current abuse of drugs or alcohol, suicidal or homicidal thoughts or acute symptoms of depression, mania or psychosis.  MSE showed the Veteran to be appropriately groomed and with fair hygiene.  Speech was normal and there was no psychomotor agitation or retardation.  Affect was within normal range and congruent with mood; mood was characterized as, "the medications help."  Thought process and content were within normal limits. The Veteran was oriented times four and demonstrated fair insight and judgment. 

A VA MHC treatment note in March 2012 states the Veteran endorsed key PTSD symptoms including but not limited to interrupted and limited sleep, hypervigilance and constriction of affect/emotions.  MSE showed the Veteran to be alert, oriented and neatly groomed/attired.  His mood was "mildly tense" but he was cooperative and his affect was cordial.  There was no psychosis or mania.  The Veteran denied any current ideation, plan or intent to harm himself or others; insight and judgment were characterized as adequate.

The Veteran's VA psychiatrist submitted a letter in April 2012 stating the Veteran was taking psychotropic medications including Sertraline, Lorazepam and Zolpidem that can affect his concentration and attention.  The Veteran was scheduled to take group therapy for anger management and depression issues related to his severe PTSD.  The Veteran's PTSD caused him to have chronic anxiety and panic attacks more than once per week, chronic episodes of anger management issues that can lead to impaired impulse control such as unprovoked irritability with periods of verbal and/or physical abuse (the Veteran was arrested multiple times for assault).   The Veteran also reported poor sleep secondary to nightmares and re-experiencing the trauma secondary to various triggers, such as being around people, crowds, watching the news or war movies, loud voices, etc.  The Veteran also exhibited difficulty maintaining and engaging in social relationships and effective work, and had difficulty concentrating and completing tasks.  The Veteran had difficulty maintaining relationships and was divorced three times prior to his last marriage; the Veteran reported his previous wives left him because of his drinking and his verbal abuse, but he had been married to his current spouse for 20 years.  Although he was on psychotropic medications the Veteran continued to exhibit disturbances of motivation, anger and severe anxiety at times.  The Veteran was currently working part-time as a taxi driver to keep busy and to avoid intrusive thoughts.  The psychiatrist stated that the Veteran's mental condition is indefinite and will require long-term treatment. 

A VA MHC treatment note in April 2012 states the Veteran reported improved mood and sleep but complained of continued nightmares as well as hypervigilance and anxiety; his mood was reported as, "I don't ..." MSE showed the Veteran to be oriented times three.  Speech was normal and the Veteran was appropriately groomed.   Affect was within normal limits and congruent with mood.  Thought process and content were within normal limits.  The Veteran denies hallucinations or delusions and denied active suicidal or homicidal thoughts.  Insight and judgment were characterized as fair.  

In May 2012 the Veteran testified before the Board that he isolates himself, has anger management problems and has no friends.  He had been arrested multiple times for assault and had been married multiple times; he had also abused alcohol as self-medication for his PTSD symptoms, but he stopped drinking five years earlier.  The Veteran has nightmares every night and frequently has suicidal thoughts, but does not have suicidal intent because his wife and his dogs rely on him.  The Veteran's current wife walked out on one occasion due to his bad temper, but they have lived together for the past 10 years because she became disabled.  The Veteran attends VA counseling on a regular basis.        

The Veteran had a VA PTSD examination in November 2014, performed by a psychologist who reviewed the claims file.  The Veteran reported that he does all the cooking and cleaning in the house because his wife is disabled.  He stated they go out to dinner frequently.  The Veteran described having one or two friends, whom he sees every couple of weeks.  The Veteran stated he continues to work as a cab driver, working a 12-hour night shift four days per week; this job suits him because only limited interaction with customers is required. On occasion the Veteran will become angry at a customer and order him out of the cab, but there had never been any customer complaints and the Veteran denied being in danger of losing his job due to his behaviors.  The Veteran described current occasional nightmares, interrupted sleep, daily irritability with occasional outbursts, avoidance of triggers, and intermittent anxiety.  He also endorsed having suicidal ideation in the past but cited his wife and dogs as protective factors because he knows they need him.

MSE showed the Veteran to be alert and oriented times four and appropriately dressed and groomed.  Mood was normal, with congruent effect.  The Veteran denied homicidal or suicidal ideation.  Insight/judgment was fair and speech was normal.  Thought process was logical and goal-directed, and there were no psychotic symptoms.  Memory appeared to be intact.    
The examiner stated that the following symptoms are shown for VA rating purposes: anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation. 

The examiner diagnosed PTSD; no other mental disorder was diagnosed.  The examiner stated the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  (The Board notes that the level of impairment endorsed by the examiner mirrors the rating criteria for a 30 percent evaluation.)  The examiner also stated that from June 2009 to the present some of the Veteran's PTSD-related symptoms had remained at the same level of severity while other symptoms had decreased in severity, but the evidence does not indicate any increase in the severity of symptoms during this period.
 
On review of the evidence above the Board finds the Veteran's service-connected psychiatric disability more closely approximates the criteria for the currently-assigned 50 percent rating.  The increased 70 percent rating is predicated on occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In this case the Veteran reports some deficiencies at work due to anger management, although not to a degree that threatens his employment; he is also shown to have some deficiencies in mood as recorded by MSEs during the period under review.  There is no indication of any deficit in family relations (the Veteran has been married more than 20 years), judgment or thinking (shown to be grossly normal on MSEs).  School functioning is not applicable.  The Board accordingly cannot find deficiencies in most areas.  Also, none of the rating symptoms associated with the 70 percent rating are shown. 

The Board has considered the GAF assigned during the period.  The Veteran had a GAF of 45 in August 2007, which is prior to the period under review.  During the period under review the Veteran's GAF was between 54 and 60, but primarily 55.  GAF scores between 51 and 60 indicate moderate symptoms or moderate impairment of functioning and are consistent with a 50 percent rating.
 
The Board has carefully considered the letter by the Veteran's VA psychiatrist, which mentions impaired impulse control such as unprovoked irritability with periods of verbal and/or physical abuse including multiple arrests for assault.  These arrests, like the previous divorces also cited by the psychiatrist, occurred many years prior to the period under review and are not applicable to current disability evaluation.  The treatment records relating to the period under review show problems with anger and irritability but are completely silent in regard to any episodes of violence or assaultive behavior.

The Board has also considered whether the Veteran's disability on appeal presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b) (1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.  The Veteran is considered to be competent and credible in reporting his observable symptoms, but his reports simply do not show symptoms of such severity as to warrant a 70 percent rating.  The Board also assigns great probative value to MSEs during the course of the period under appeal, which were prepared by clinicians in consideration of the Veteran's contemporaneous reports as well as clinical observations.  These MSEs consistently show a fairly high level of function that more closely approximates the criteria for the currently-assigned rating.

As noted below, the rating criteria in this case reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  Id. at 115. 

The schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 50 percent for the service-connected PTSD with MDD have not been met.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of Migraine Headaches

Headaches are rated under the provisions of 38 C.F.R. § 4.124a, DC 8100.  The rating criteria are as follows.  A rating of 50 percent is assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A rating of 30 percent is assigned for characteristic prostrating attacks occurring on an average of once per month over the last several months.  A rating of 10 percent is assigned for characteristic prostrating attacks averaging one in 2 months over the last several months.  A rating of 0 percent is assigned for less frequent attacks.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The period under review begins June 9, 2009, the date service connection became effective.  

The Veteran presented to the VA outpatient clinic in September 2009 complaining that his current headache medication (Zomig, or zolmitriptan) was no longer effective; he currently obtained relief by vomiting.  The clinician initiated a trial of Imitrex nasal spray.

The Veteran had a VA neurological compensation and pension examination in December 2009 in support of his claim seeking service connection for migraines.  
The Veteran described mild headaches relieved by aspirin or extra-strength pain medication, but when he had pounding-type headaches he would have to lie down and sleep or vomit.  Migraine headaches had been recurrent at least once per month over the past years.  Most of such attacks were prostrating and typically lasted for hours; during such attacks all activities of daily living were precluded.  Occupational impairment was manifested by increased absenteeism.  Current treatment was Imitrex nasal spray, with fair response.  Clinical neurological examination was grossly normal.  The examiner diagnosed posttraumatic migraine headaches and stated these headaches are likely related to service.

Following the VA examination cited above the RO issued the February 2010 rating decision on appeal, which granted service connection for migraines and assigned a 10 percent disability rating.

In April 2010 the Veteran presented to the VA outpatient clinic for follow-up, reporting that he still had migraines but was getting better relief with nasal spray.  The clinician informed the Veteran it would be safe to take up to two grams of acetaminophen daily, even with his history of (nonservice-connected) hepatitis-C infection.

In September 2010 the Veteran presented to the VA outpatient clinic asking for endorsement of application for Family Medical Leave Act (FMLA) benefits.  The Veteran stated he was unable to work when taking pain medications for his migraines.  (The Board notes at this point that at the time the Veteran was taking prescription pain medication for nonservice-connected chronic low back pain and for nonservice-connected myofascial pain syndrome in addition to the service-connected migraines.  In March 2011 the VA physician provided the Veteran a letter stating the Veteran was significantly impaired by low back pain and the associated medications, which prevented him from operating a taxicab; the physician did not cite migraines or associated medication as a limiting factor.)

The Veteran submitted an NOD in February 2011 asserting that higher rating is warranted due to having migraines twice per week that last hours at a time.

In May 2012 the Veteran testified before the Board that his headaches occur several times per week and last a few hours.  The headaches usually take a couple of hours to get rid of, and the Veteran usually has to induce vomiting because his pain medications are ineffective.  He also gets relief by lying down in a dark room and by sleeping.  If headaches occur while driving his cab he has to go home.

The Veteran had a VA neurological/headaches examination in November 2014, performed by a physician who reviewed the claims file.  The Veteran reported nausea and vomiting associated with headaches; he stated he lies down and forces himself to vomit, which resolves the headache within hours.  The Veteran endorsed prostrating attacks once every two months; he denied very prostrating and prolonged attacks productive of severe economic inadaptability.  In terms of occupational impairment the Veteran stated his headaches caused increased absences and that he had to call in sick at least once per week.   

The Veteran had a VA PTSD examination in November 2014 in which he reported he continues to work as a cab driver, working a 12-hour night shift four days per week.  He stated he has to call out sick once per week due to his migraines and back pain, but denied being in danger of losing his job due to these absences.  
   
On review of the evidence above the Board finds the criteria are met for an initial rating of 30 percent for the service-connected migraines.  The disability rating for migraines is based on the number of prostrating attacks, which in turn is reported by the claimant.  During examination in December 2009 the Veteran reported migraines occurring at least once per month over the past years; in his February 2011 NOD the Veteran described migraines twice per week; in his May 2012 travel board hearing the Veteran described migraines several time per week and during VA examination in November 2014 he described prostrating attacks once every two months.  In sum, the Veteran has described prostrating attacks at least monthly during the period under review, for which a 30 percent rating is warranted.

The Board has considered whether a rating higher than 30 percent is appropriate.  However, the higher 50 percent rating is predicated on very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has consistently reported attacks lasting approximately two hours, which cannot be characterized as "prolonged," and he has not shown that his migraines are productive of severe economic inadaptability; in fact he denied such manifestations during examiner in the November 2014 examination.  The Board accordingly finds that the Veteran's disability does not approximate the criteria for a 50 percent rating.

The Board has also considered whether extraschedular evaluation is warranted.  In this case the rating criteria describe the symptoms reported by the Veteran and also provide for higher evaluation, if warranted.  Thus, his disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  Thun, 22 Vet. App. 111, 115. 



Based on the evidence and analysis above the Board finds that an initial rating of 30 percent, but not more, is warranted for the service-connected migraines.  The appeal is granted to that extent.

Reasonable doubt on this issue has been resolved in favor of the Veteran.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities      of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or    a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for PTSD, rated at 50 percent, and the Board has assigned an initial rating of 30 percent for the service-connected migraines.  The resultant combined evaluation is 70 percent, so the Veteran meets the schedular threshold for TDIU under 38 C.F.R. § 4.16a.  
  
In considering entitlement to TDIU, consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board notes at the outset that the Veteran's reported educational background is high school equivalency (GED) with two years of community college.  The Veteran's reported training and occupational experience background is four years as a pipe fitter, eight years as a slot machine mechanic, eight years for an oil company and approximately 20 years as a cab driver; the Veteran reported to a VA examiner in August 2007 that most of his jobs and ended because he wanted to try something else; the Veteran had occasional trouble at work with anger management but largely kept his temper under control and had never been fired.  The Veteran stated that over the years he chose jobs in which he did not have to deal with people (except the casino job);  his current job as cab driver only required him to deal with one or two people at a time, which he could handle. 

In February 2011 a VA physician noted the Veteran was still driving a cab on the night shift but recommended he apply for SSA disability benefits because of impairment caused by his (nonservice-connected) chronic low back pain.  In March 2011 the VA physician provided the Veteran a letter stating the Veteran was significantly impaired by low back pain and the associated medications, which prevented him from operating a taxicab.  

In May 2012 the Veteran testified before the Board that his is worried about losing his job as a cab driver because he gets into arguments with customers; he sometimes has to sit on the side of the road until he calms down.  The Veteran was currently just working part-time (two days per week) due to his migraines and back issues. 

In July 2014 the Board added entitlement to TDIU to the issues on appeal, and directed the AOJ to provide the Veteran notice of the elements required to establish entitlement to that benefit and also to provide the Veteran with the requisite application form.  The AOJ complied by sending the Veteran a notice letter and a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability), asking him to respond within 30 days.  The Veteran has not responded by returning the application.  The Board notes that failure to submit evidence may be considered as abandonment of a claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991)

The Veteran had a VA PTSD examination in November 2014 in which he reported that continues to work as a cab driver, working a 12-hour night shift four days per week; he had worked for the same company for 20 years.  The Veteran has to call in sick at least once per week due to migraines and back pain, and on occasion the Veteran will become angry at a customer and order him out of the cab, but there had never been any customer complaints and the Veteran denied being in danger of losing his job due to his behaviors and/or absences.  

The file contains a January 2015 VA surgery note in which the Veteran reported he had driven a cab on 12-hours shifts for the past 20 years but was now considering retiring due to back pain and cramping of the lower extremities.  There is nothing in the file indicating he has actually ceased working since then.

Review of the evidence above shows the Veteran is gainfully employed work 48 hours per week driving a taxicab.  Accordingly, award of a TDIU is not for consideration.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.






	(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 50 percent for PTSD with MDD is denied.

An initial evaluation of 30 percent for migraine headaches is granted, subject to the rules applicable to the payment of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


